                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     X ONE, INC.,                                       Case No.19-mc-80141-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER DENYING MOTION TO
                                                 v.                                         COMPEL WITHOUT PREJUDICE
                                  10

                                  11     S.C. INNOVATIONS, INC.,                            Re: Dkt. No. 1
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On May 29, 2019, movant X One, Inc. (“X One”) filed a motion to compel compliance

                                  14   with a third-party subpoena issued to S.C. Innovations, Inc. (“S.C. Innovations”). Dkt. No. 1.

                                  15   That motion recites that X One issued the subpoena to S.C. Innovations in the course of litigating

                                  16   the underlying action, X One, Inc. v. Uber Technologies, Inc., Case No. 16-cv-6050-LHK (N.D.

                                  17   Cal.) (“the Uber matter”). See id. at 1, 3. X One does not explain why it filed its motion to

                                  18   compel in a separate action as opposed to filing it in the Uber matter.

                                  19          Because it appears that X One’s motion is more properly brought before the discovery

                                  20   referral magistrate judge in the Uber matter, the Court denies X One’s motion without prejudice

                                  21   so that X One may re-file its motion in the Uber matter.

                                  22          IT IS SO ORDERED.

                                  23   Dated: June 3, 2019

                                  24

                                  25
                                                                                                    VIRGINIA K. DEMARCHI
                                  26                                                                United States Magistrate Judge
                                  27

                                  28
